     Case 2:18-cv-09455-DMG-SK Document 51 Filed 06/11/20 Page 1 of 1 Page ID #:708




1                                                                      JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
                                    )
11     NNYDENS INTERNATIONAL, INC., ) Case No.: CV 18-9455-DMG (SKx)
                                    )
12                    Plaintiff,    )
                                    )
13            v.                    )
                                    ) JUDGMENT
14                                  )
       TEXTRON AVIATION, INC.,      )
15                                  )
                                    )
16                                  )
                      Defendant.    )
17                                  )
                                    )
18                                  )
19
20          The Court having granted Defendant Textron Aviation, Inc.’s motion for summary
21    judgment by order dated June 10, 2020 [Doc. # 49],
22          IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
23    of Defendant and against Plaintiff Nnydens International, Inc.
24
25    DATED: June 11, 2020
26                                                             DOLLY M. GEE
27                                                     UNITED STATES DISTRICT JUDGE

28



                                                 -1-
